Citation Nr: 1400724	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for hypertension as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left knee disorder and service connection for hypertension, respectively.  

The Veteran testified before the undersigned in a July 2013 videoconference hearing, the transcript of which is included in the VA paperless claims processing system. 

The issue of service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy.

2.  The Veteran sustained a left knee injury during service.


3.  The Veteran has currently diagnosed DJD of the left knee.

4.  DJD of the left knee is etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the left knee have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for DJD of the left knee has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for DJD of the left knee), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DJD (arthritis) is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The terms "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DJD of the Left Knee 

The Veteran contends that he sustained an injury to the left knee after jumping out of a helicopter during service.  The Veteran maintains that he has had continued problems with the left knee since service requiring cortisone injections and other anti-inflammatory drugs from a private physician.  See July 2013 Board Hearing Transcript at pg. 3.

Initially, the Board finds the Veteran engaged in combat with the enemy during service, as evidenced by receipt of the Combat Infantryman Badge for service during the Vietnam War and sustained a left knee injury.  In-service occurrences reported by a veteran that are consistent with the circumstances, conditions, or hardships of such combat will be considered to have actually occurred.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Based on the Veteran's documented combat service, and the Veteran's testimony, the Board finds that an incident occurred in which the Veteran's left knee was injured during a helicopter jump in service.  The Veteran is competent to report on the helicopter jump and the left knee injury in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that 

the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a left knee injury in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

Next, the Board finds that the Veteran has currently diagnosed left knee DJD.  See December 2009 VA examination report and April 2010 statement from 
Dr. R.M.

The Board further finds that the evidence is in equipoise as to whether currently diagnosed left knee DJD is related to service.  Weighing against the claim is a December 2009 VA examination opinion.  After interviewing the Veteran and conducting a physical examination, the VA examiner reasoned that the Veteran's DJD was more likely due to aging than to the in-service injury sustained 27 years ago.  As such, the December 2009 VA examiner opined that DJD of the left knee was less likely than not caused by service.

The evidence weighing in favor of a nexus to service includes an April 2010 statement from Dr. R.M., the Veteran's treating physician.  Dr. R.M. stated that he first treated the Veteran for knee pain approximately 30 years ago when the Veteran reported a history of jumping out of a helicopter and injuring his knee.  Dr. R.M. noted that the Veteran has had recurrent left knee pain with crepitus, pain on motion, decreased range of motion, and continued deterioration of the knee.  According to Dr. R.M., the primary injury in service was traumatic and the Veteran's current disorder was traumatic arthritis from the old injury (i.e., the injury in service).  The Board finds Dr. R.M.'s medical opinion to be highly probative as to a nexus to service.  Dr. R.M. treated the Veteran for 30 years and provided a rationale based on sound reasoning, to include the details provided by the Veteran regarding the in-service injury and both past and current symptoms of the left knee disorder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Resolving 

reasonable doubt in the Veteran's favor, the Board finds that DJD of the left knee is related to the in-service helicopter jump; therefore, the criteria for service connection for DJD of the left knee have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for DJD of the left knee is granted.


REMAND

The Veteran contends that currently diagnosed hypertension is related to service-connected type II diabetes mellitus.  

In an August 2010 statement, the Veteran's private physician, Dr. R.M., stated that the Veteran's hypertension was related to his diabetes.  That notwithstanding, Dr. R.M. did not provide a supporting rationale for the opinion rendered.  See Miller, 
11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  As such, Dr. R.M.'s August 2010 medical opinion lacks probative value.

Further, the Veteran was provided a VA examination in July 2010 to assist in determining the etiology of the hypertension; however, the Board finds the July 2010 VA medical opinion is inadequate as the VA examiner did not address whether hypertension was aggravated by (permanently worsened during service beyond a normal progression) the service-connected diabetes mellitus.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2013). 


Accordingly, the issue of service connection for hypertension as secondary to service-connected diabetes mellitus is REMANDED for the following action:

1.  The RO/AMC should refer the case to the VA examiner who conducted the July 2010 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection on the basis of aggravation (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such examination should be afforded the Veteran.  The evidence should be made available to the examiner for review, and the examiner should review the relevant evidence.

The examiner should offer the following opinion: 

Is it as likely as not (i.e. 50 percent or greater chance) that Veteran's hypertension is permanently worsened beyond normal progression by the Veteran's service-connected diabetes mellitus, type II?  

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion with references to the evidence of record. 

2.  Advise the Veteran that he can submit a supplemental opinion from his private physician, Dr. R.M., regarding hypertension which explains the conclusion reached by way of a fully articulated, soundly reasoned opinion.

3.  When the development requested has been completed, the RO/AMC should readjudicate the claim for service connection for DJD of the left knee, to include as secondary to service-connected type II diabetes mellitus.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


